 




EXHIBIT 10.3




SECURITY AGREEMENT




THIS SECURITY AGREEMENT (this "Agreement"), dated as of April 3, 2014, is made
by and among AS SEEN ON TV, INC., a Florida corporation (“ASTV”), INFUSION
BRANDS, INC., a Nevada corporation (“Infusion”), EDIETS.COM, INC., a Delaware
corporation (“eDiets”), TV GOODS HOLDING CORPORATION, a Florida corporation (“TV
Goods”), TRU HAIR, INC., a Florida corporation (“Tru Hair”), and RONCO FUNDING,
LLC, a Delaware limited liability company (“RFL” and collectively with ASTV,
Infusion, eDiets, TV Goods and Tru Hair, the “Debtors”, and individually as a
“Debtor”), in favor of MIG7 INFUSION, LLC, a Florida limited liability company
(the “Secured Party”).







W I T N E S S E T H:




WHEREAS, pursuant to the terms of that certain Senior Note Purchase Agreement
(as amended, modified, restated or supplemented at any time or from time to
time, the “Note Purchase Agreement”) dated on or about the date hereof among the
Debtors and the Secured Party, the Secured Party has agreed to purchase one or
more Notes (as such term is defined in the Note Purchase Agreement) from the
Debtors and to fund the loans evidenced thereby, upon and subject to the terms
and conditions of the Note Purchase Agreement; and

WHEREAS, it is a condition precedent to the obligations of the Secured Party
under the Note Purchase Agreement that the Debtors grant a lien on and duly
perfected security interest in their respective assets and property pursuant to
this Agreement to secure all obligations of the Debtors under the Note Purchase
Agreement, the Notes (as such term is defined in the Note Purchase Agreement)
and all other Transaction Documents (as such term is defined in the Note
Purchase Agreement) to which any Debtor or any other Obligor (as defined in the
Notes) is a party, and the Debtors desire to satisfy such condition precedent.

NOW, THEREFORE, for and in consideration of the sum of $10.00, the premises and
the mutual covenants and agreements contained herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

Section 1.  Recitals. The foregoing recitals are true and correct and are hereby
incorporated into and made a part of this Agreement as if fully set forth
herein.

Section 2.  Definitions.  Capitalized or initially capitalized terms used herein
which are not otherwise defined herein shall have the respective meanings
attributed to said terms as defined in the Note Purchase Agreement.  The
following additional terms, when used in this Agreement, shall have the
following meanings:

“Account Debtor” shall mean any Person that is obligated under an Account.





1




--------------------------------------------------------------------------------

“Accounts” shall mean all “accounts” (as defined in the UCC) now owned or
hereafter acquired by any Debtor or in which any Debtor has or acquires any
rights, and, in any event, shall mean and include, without limitation, (a) all
accounts receivable, contract rights, book debts, notes, drafts and other
obligations or indebtedness owing to any Debtor arising from the sale or lease
of goods or other property by any Debtor or the performance of services by any
Debtor (including, without limitation, any such obligation which might be
characterized as an account, contract right or general intangible under the UCC
in effect in any jurisdiction), (b) all of each Debtor’s rights in, to and under
all purchase and sales orders for goods, services or other property, and all of
each Debtor’s rights to any goods, services or other property represented by any
of the foregoing (including returned or repossessed goods and unpaid sellers’
rights of rescission, replevin, reclamation and rights to stoppage in transit),
(c) all monies due to or to become due to any Debtor under all contracts for the
sale, lease or exchange of goods or other property or the performance of
services by any Debtor (whether or not yet earned by performance on the part of
such Debtor), and (d) all collateral security and guarantees of any kind given
to any Debtor with respect to any of the foregoing.

“Chattel Paper” shall mean all “chattel paper” (as defined in the UCC) owned or
acquired by any Debtor or in which any Debtor has or acquires any rights.

"Collateral" shall mean, collectively, all of the following:

(i)

all Accounts;

(ii)

all Chattel Paper;

(iii)

all Deposit Accounts, but specifically excluding Government Receivables Deposit
Accounts;

(iv)

all Documents;

(v)

all Equipment;

(vi)

all Fixtures;

(vii)

all General Intangibles;

(viii)

all Instruments;

(ix)

all Inventory;

(x)

all Investment Property;

(xi)

all Software;

(xii)

all money, cash or cash equivalents;

(xiii)

all other goods and personal property, whether tangible or intangible;





2




--------------------------------------------------------------------------------



(xiv)

all Supporting Obligations and Letter-of-Credit Rights of any Debtor;

(xv)

all books and records pertaining to any of the Collateral (including, without
limitation, credit files, Software, computer programs, printouts and other
computer materials and records but excluding customer lists); and

(xvi)

All products and Proceeds of all or any of the Collateral described in clauses
(i) through (xv) hereof.

“Copyright License” shall mean any and all rights of any Debtor under any
written agreement granting any right to use any Copyright or Copyright
registration.

“Copyrights” shall mean all of the following now owned or hereafter acquired by
any Debtor or in which any Debtor now has or hereafter acquires any rights: (a)
all copyrights and general intangibles of like nature (whether registered or
unregistered), all registrations and recordings thereof, and all applications in
connection therewith, including all registrations, recordings and applications
in the United States Copyright Office or in any similar office or agency of the
United States, any state or territory thereof, or any other country or any
political subdivision thereof, and (b) all reissues, extensions or renewals
thereof.

“Deposit Accounts” shall mean all “deposit accounts” (as defined in the UCC) now
owned or hereafter acquired by any Debtor or in which any Debtor has or acquires
any rights, or other receipts, of any Debtor covering, evidencing or
representing rights or interest in such deposit accounts.

“Documents” shall mean all “documents” (as defined in the UCC) now owned or
hereafter acquired by any Debtor or in which any Debtor has or acquires any
rights, or other receipts, of any Debtor covering, evidencing or representing
goods.

“Equipment” shall mean all “equipment” (as defined in the UCC) now owned or
hereafter acquired by any Debtor and wherever located, and, in any event, shall
include without limitation all machinery, furniture, furnishings, processing
equipment, conveyors, machine tools, engineering processing equipment,
manufacturing equipment, materials handling equipment, trade fixtures, trucks,
trailers, forklifts, vehicles, computers and other electronic data processing
and other office equipment of any Debtor, and any and all additions,
substitutions and replacements of any of the foregoing, together with all
attachments, components, parts, equipment and accessories installed thereon or
affixed thereto, all fuel therefor and all manuals, drawings, instructions,
warranties and rights with respect thereto.

“Event of Default” shall have the meaning set forth for such term in Section 8
hereof.

“General Intangibles” shall mean all “general intangibles” (as defined in the
UCC) now owned or hereafter acquired by any Debtor or in which any Debtor has or
acquires any rights and, in any event, shall include all right, title and
interest in or under all payment intangibles, all contracts, all contract
rights, all rights to payment, all rights arising under common law, statutes or
regulations, all customer lists, Licenses, Copyrights, Trademarks, Patents, and
all applications





3




--------------------------------------------------------------------------------

therefor and reissues, extensions or renewals thereof, rights in Intellectual
Property, interests in partnerships, joint ventures and other business
associations, licenses, permits, copyrights, trade secrets, proprietary or
confidential information, blueprints, drawings, inventions (whether or not
patented or patentable), technical information, procedures, designs, knowledge,
know-how, software, data bases, data, skill, expertise, experience, processes,
models, drawings, materials and records, goodwill (including the goodwill
associated with any Trademark or Trademark License), monies due or recoverable
from pension funds, rights to payment and other rights under any royalty or
licensing agreements, all infringement claims, all rights and claims in or under
insurance policies (including insurance for fire, damage, loss and casualty,
whether covering personal property, real property, tangible rights or intangible
rights, all liability, life, key man and business interruption insurance, and
all unearned premiums), uncertificated securities, choses in action, deposit,
checking and other bank accounts, rights to receive tax refunds and other
payments, rights of indemnification, all books and records, correspondence,
credit files, invoices, tapes, cards, computer runs, domain names, prospect
lists, customer lists and other papers and documents.  

“Instruments” shall mean all “instruments” (as defined in the UCC) now owned or
hereafter acquired by any Debtor or in which any Debtor has or acquires any
rights and, in any event, shall include all promissory notes, all certificates
of deposit and all letters of credit evidencing, representing, arising from or
existing in respect of, relating to, securing or otherwise supporting the
payment of, any of the Accounts or other obligations owed to any Debtor.

“Intellectual Property” shall mean all of the following now owned or hereafter
acquired by any Debtor or in which any Debtor has or acquires any rights: (a)
all Patents, patent rights and patent applications, Copyrights and copyright
applications, Trademarks, trademark rights, trade names, trade name rights,
service marks, service mark rights, applications for registration of trademarks,
trade names and service marks, fictitious names registrations and trademark,
trade name and service mark registrations, and all derivations thereof; and (b)
Patent Licenses, Trademark Licenses, Copyright Licenses and other licenses to
use any of the items described in the preceding clause (a), and any other items
necessary to conduct or operate the business of each Debtor.

“Inventory” shall mean all “inventory” (as defined in the UCC) now owned or
hereafter acquired by any Debtor or in which any Debtor has or acquires any
rights and, in any event, shall include all goods owned or held for sale or
lease to any other Persons.

“Investment Property” shall mean all “investment property” (as defined in the
UCC) now owned or hereafter acquired by any Debtor or in which any Debtor has or
acquires any rights and, in any event, shall include all “certificated
securities”, “uncertificated securities”, “security entitlements”, “securities
accounts”, “commodity contracts” and “commodity accounts” (as all such terms are
defined in the UCC) of each Debtor.

“Letter-of-Credit Rights” shall mean “letter-of-credit rights” (as defined in
the UCC), now owned or hereafter acquired by any Debtor, including rights to
payment or performance under a letter of credit, whether or not any Debtor, as
beneficiary, has demanded or is entitled to demand payment or performance.





4




--------------------------------------------------------------------------------

“License” shall mean any Copyright License, Patent License, Trademark License or
other license of rights or interests of each Debtor in Intellectual Property.

“Patent License” shall mean any written agreement now owned or hereafter
acquired by any Debtor or in which any Debtor has or acquires any rights
granting any right with respect to any property, process or other invention on
which a Patent is in existence.

“Patents” shall mean all of the following now owned or hereafter acquired by any
Debtor or in which any Debtor has or acquires any rights: (a) all letters patent
of the United States or any other country, all registrations and recordings
thereof, and all applications for letters patent of the United States or any
other country, including registrations, recordings and applications in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State or Territory thereof, or any other country; and (b)
all reissues, continuations, continuations-in-part and extensions thereof.

“Person” shall mean any natural person, corporation, association, joint venture,
partnership, limited liability company, company, association, trust,
Governmental Authority or other entity.

“Proceeds” shall mean all “proceeds” (as defined in the UCC) of, and all other
profits, rentals or receipts, in whatever form, arising from the collection,
sale, lease, exchange, assignment, licensing or other disposition of, or
realization upon, the Collateral, and, in any event, shall mean and include all
claims against third parties for loss of, damage to or destruction of, or for
proceeds payable under, or unearned premiums with respect to, policies of
insurance in respect of any Collateral, and any condemnation or requisition
payments with respect to any Collateral and the following types of property
acquired with cash proceeds:  Accounts, Inventory, General Intangibles,
Documents, Instruments and Equipment.

“Secured Obligations” shall mean (i) all Obligations of the Debtors, including
without limitation all Indebtedness pursuant to the Note Purchase Agreement and
the Notes, (ii) all renewals, extensions, refinancings and modifications
thereof, and (iii) all reasonable costs and expenses incurred by the Secured
Party in connection with the exercise of its rights and remedies hereunder
(including reasonable attorneys’ fees) or under any other Transaction Document.

 “Security Interests” shall mean the security interests granted to the Secured
Party pursuant to Section 4, as well as all other security interests created or
assigned as additional security for the Secured Obligations pursuant to the
provisions of this Agreement.

“Software” shall mean all “software” (as defined in the UCC), now owned or
hereafter acquired by any Debtor, including all computer programs and all
supporting information provided in connection with a transaction related to any
program.

“Supporting Obligations” means all “supporting obligations” (as defined in the
UCC), including letters of credit and guaranties issued in support of Accounts,
Chattel Paper, Documents, General Intangibles, Instruments, or Investment
Property.





5




--------------------------------------------------------------------------------

“Trademark License” shall mean any written agreement now owned or hereafter
acquired by any Debtor or in which any Debtor has or acquires any such rights
granting to any Debtor any right to use any Trademark.

“Trademarks” shall mean all of the following now owned or hereafter acquired by
any Debtor or in which any Debtor has or acquires any such rights: (i) all
trademarks, trade names, corporate names, company names, business names,
fictitious business names, trade styles, service marks, logos, other source or
business identifiers, prints and labels on which any of the foregoing have
appeared or appear, designs and general intangibles of like nature (whether
registered or unregistered), now owned or existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, including, without limitation, registrations, recordings
and applications in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, (ii) all reissues, extensions or
renewals thereof and (iii) all goodwill associated with or symbolized by any of
the foregoing.

“UCC” shall mean the Uniform Commercial Code as in effect, from time to time, in
the state of Florida; provided that if by reason of mandatory provisions of law,
the perfection or the effect of perfection or non-perfection of the Security
Interests in any Collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than Florida, “UCC” shall mean the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or effect of perfection or
non-perfection.

“United States” or “U.S.” shall mean the United States of America, any of the
fifty states thereof, and the District of Columbia.

Section 3.  Representations and Warranties.  Each Debtor represents and
warrants, except as set forth on a schedule hereto, to the Secured Party as
follows:

(a)

Such Debtor has rights in and the power to transfer each item of the Collateral
upon which it purports to grant a Lien hereunder and has good and marketable
title to all of its Collateral, free and clear of any Liens other than Permitted
Liens.

(b)

Other than financing statements, security agreements, or other similar or
equivalent documents or instruments with respect to Liens constituting Permitted
Liens, no financing statement, mortgage security agreement or similar or
equivalent document or instrument evidencing a Lien on all or any part of the
Collateral is on file or of record in any jurisdiction.  None of the Collateral
is in the possession of a Person (other than any Debtor) asserting any claim
thereto or security interest therein, except that the Secured Party or its
designee may have possession of Collateral as contemplated hereby.

(c)

When the UCC financing statements in appropriate form are filed in the offices
specified on Schedule I attached hereto, the Security Interests shall constitute
valid and perfected security interests in the Collateral, prior to all other
Liens and rights of others therein except for the Liens expressly permitted as
Permitted Liens, to the extent that a security interest therein may be perfected
by filing pursuant to the UCC, assuming the proper filing and indexing thereof.





6




--------------------------------------------------------------------------------



(d)

All Inventory and Equipment is insured in accordance with the requirements of
the Note Purchase Agreement.

(e)

None of the Collateral constitutes, or is the Proceeds of, “farm products” (as
defined in the UCC).

(f)

Schedule II correctly sets forth each Debtor’s state of organization, taxpayer
identification number, organizational identification number and correct legal
name indicated on the public record of such Debtor’s jurisdiction of
organization which shows such Debtor to be organized.

(g)

The Perfection Certificate, which is attached hereto as Schedule III,  correctly
sets forth (i) all names and tradenames that each Debtor has used within the
last five (5) years and the names of all Persons that have merged into or been
acquired by each Debtor, (ii) the chief executive offices of each Debtor over
the last five (5) years, (iii) all other locations in which tangible assets of
each Debtor have been located in the last five (5) years, (iv) the name of each
bank at which each Debtor maintains Deposit Accounts, the state or other
jurisdiction of location of each such bank, and the account numbers for each
Deposit Account, (v) all letters of credit under which each Debtor is a
beneficiary, (vi) all third parties with possession of any Inventory or
Equipment of each Debtor, (vii) all intellectual property owned by each Debtor,
(viii) all items of stocks, bonds, debentures, notes and other securities and
investment property owned by each Debtor, and (ix)  each Debtor’s mailing
address.

(h)

With respect to the Accounts of the Debtors:  (i) to the extent an Account
arises out of goods sold and/or services furnished, (A) the goods sold and/or
services furnished giving rise to each Account, to the extent applicable, are
not subject to any security interest or Lien except the security interest
granted to the Secured Party herein and Liens expressly permitted as Permitted
Liens under the Note Purchase Agreement, (B) such Account arises out of a bona
fide transaction for goods sold and delivered (or in the process of being
delivered) by a Debtor or for services actually rendered by a Debtor; (ii) each
Account and the papers and documents of the applicable Debtor relating thereto
are genuine and in all material respects what they purport to be; (iii) the
amount of each Account as shown on the applicable Debtor’s books and records,
and on all invoices and statements which may be delivered to the Secured Party
with respect thereto, is due and payable to the applicable Debtor and is not in
any way contingent (except for contingent Accounts relating to the sale, lease
or other disposition of all or substantially all of the assets of a line of
business or division of a Debtor); (iv) no Account is subject to set-offs,
counterclaims or disputes existing or asserted with respect to any Account that
in the aggregate could reasonably be expected to have a Material Adverse Effect,
and no Debtor has made any agreement with any Account Debtor for any deduction
from any Account except for deductions made in the ordinary course of its
business; (v) to Debtor’s knowledge, there has been no development or event in
respect of the validity or enforcement of any Account or Accounts or the amount
payable thereunder as shown on the applicable Debtor’s books and records and all
invoices and statements delivered to the Secured Party with respect thereto,
which individually or in the aggregate has had or could be reasonably expected
to have a Material Adverse Effect; and (vi) the right to receive payment under
each Account is assignable except where the Account Debtor with respect to such
Account is the United States government or any State government or any agency,
department or instrumentality thereof, to the extent the





7




--------------------------------------------------------------------------------

assignment of any such right to payment is prohibited or limited by applicable
law, regulations, administrative guidelines or contract.

(i)

With respect to any Inventory, (i) such Inventory is located at one of the
Debtor’s locations set forth on the Perfection Certificate (other than Inventory
in transit between such locations having an aggregate value not in excess of
$10,000), (ii) no Inventory having an aggregate value in excess of $10,000 is
now, or shall at any time or times hereafter be stored at any other location
without the Secured Party’s prior consent (which shall not be unreasonably
withheld), and if the Secured Party gives such consent, such Debtor will
concurrently therewith obtain, to the extent required by the Note Purchase
Agreement, bailee, landlord and mortgagee agreements, (iii) such Debtor has good
title to such Inventory and such Inventory is not subject to any Lien or
security interest or document whatsoever except for the Lien granted to the
Secured Party and except for Permitted Liens, (iv) such Inventory is not subject
to any material licensing, patent, royalty, trademark, trade name or copyright
agreements with any third parties which would require any consent of any third
party upon sale or disposition of that Inventory or the payment of any monies to
any third party upon such sale or other disposition, and (v) the completion of
manufacture, sale or other disposition of such Inventory by the Secured Party
following an Event of Default shall not require the consent of any Person and
shall not constitute a breach or default under any contract or agreement to
which such Debtor is a party or to which such property is subject.

(j)

Such Debtor does not have any interest in, or title to, any Patent, Trademark or
Copyright except as set forth in the Perfection Certificate.  This Agreement is
effective to create a valid and continuing Lien on and, upon filing of the
Patent Security Agreements (in the form of Exhibit “A” hereto) and the Trademark
Security Agreements (in the form of Exhibit “B” hereto) with the United States
Patent and Trademark Office and filing of the Copyright Security Agreements (in
the form of Exhibit “C”, hereto) with the United States Copyright Office,
perfected security interests in favor of the Secured Party in such Debtor’s
Patents, Trademarks and Copyrights and such perfected security interests are
enforceable as such as against any and all creditors of and purchasers from such
Debtor.  Upon filing of the Copyright Security Agreements with the United States
Copyright Office and filing of the Patent Security Agreements and the Trademark
Security Agreements with the United States Patent and Trademark Office and the
filing of appropriate financing statements listed on Schedule I hereto, all
action necessary or desirable to protect and perfect the Secured Party’s Lien on
such Debtor’s Patents, Trademarks or Copyrights shall have been duly taken.
 Notwithstanding anything to the contrary contained in this Agreement, the
Secured Party shall only require perfection of its security interests in, or
other registration with respect to, any Patent, Trademark or Copyright
registered, or eligible to be registered, with a country other than the United
States or any political subdivision thereof, to the extent that Secured Party
determines, in its sole discretion, that such Patent, Trademark or Copyright,
and the registration thereof in such other country or political subdivision
thereof, is material to the applicable Debtor’s business.

Section 4.  The Security Interests.  In order to secure the full and punctual
payment and performance of the Secured Obligations in accordance with the terms
of the Note Purchase Agreement, each Debtor hereby pledges, assigns,
hypothecates, sets over and conveys to the Secured Party and grants to the
Secured Party a continuing security interest in and to, all of its rights in and
to all Collateral now or hereafter owned or acquired by such Debtor or in which





8




--------------------------------------------------------------------------------

such Debtor now has or hereafter has or acquires any rights, and wherever
located.  The Security Interests are granted as security only and shall not
subject the Secured Party to, or transfer to the Secured Party, or in any way
affect or modify, any obligation or liability of the Debtor with respect to any
Collateral or any transaction in connection therewith.

Section 5.  Further Assurances; Covenants.

(k)

General.

(i)

Except as contemplated pursuant to the ASTV Merger and the Ronco Acquisition (as
each such term is defined in the Note Purchase Agreement), no Debtor shall
change the location of its chief executive office or principal place of business
unless it shall have given the Secured Party thirty (30) days’ prior notice
thereof, as well as executed and delivered to the Secured Party all financing
statements and financing statement amendments which the Secured Party may
request in connection therewith.  No Debtor shall change the locations, or
establish new locations, where it keeps or holds any of the Collateral or any
records relating thereto from the applicable locations described in the
Perfection Certificate attached hereto as Schedule III unless such Debtor shall
have given the Secured Party thirty (30) days’ prior notice of such change of
location. The foregoing covenant shall not apply to any Collateral perfected by
recordation of the Secured Party’s Lien on the appropriate certificate of title.

(ii)

No Debtor shall change its name, organizational identification number, identity
or jurisdiction or form of organization in any manner unless it shall have given
the Secured Party thirty (30) days’ prior written notice thereof, and executed
and delivered to the Secured Party all financing statements and financing
statement amendments which the Secured Party may reasonably request in
connection therewith.  No Debtor shall merge or consolidate into, or transfer
any of the Collateral to, any other Person other than another Debtor, other than
as permitted by this Agreement and the Note Purchase Agreement.

(iii)

Each Debtor hereby authorizes the Secured Party, its counsel or its
representative, at any time and from time to time, to file financing statements
and amendments that describe the Collateral covered by such financing statements
as “all assets of the Debtor”, “all personal property of the Debtor” or words of
similar effect, in such jurisdictions as are necessary or desirable in order to
perfect the security interests granted by such Debtor under this Agreement.
 Each Debtor will, from time to time, at its expense, execute, deliver, file and
record any statement, assignment, instrument, document, agreement or other paper
and take any other action





9




--------------------------------------------------------------------------------

(including, without limitation, any filings with the United States Patent and
Trademark Office, Copyright or Patent filings and any filings of financing or
continuation statements under the UCC) that from time to time may be necessary,
or that the Secured Party may request, in order to create, preserve, upgrade in
rank (to the extent required hereby), perfect, confirm or validate the Security
Interests or to enable the Secured Party to obtain the full benefits of this
Agreement, or to enable the Secured Party to exercise and enforce any of its
rights, powers and remedies hereunder with respect to any of its Collateral.
 Each Debtor hereby authorizes the Secured Party to execute and file financing
statements, financing statement amendments or continuation statements on behalf
of such Debtor.  Each Debtor agrees that a carbon, photographic, photostatic or
other reproduction of this Agreement or of a financing statement is sufficient
as a financing statement.  Debtors shall pay the out-of-pocket costs of, or
incidental to, any recording or filing of any financing statements, financing
statement amendments or continuation statements necessary in the sole discretion
of the Secured Party, to perfect the Secured Party and Secured Parties’ security
interest in the Collateral.

(iv)

Except as set forth in the Perfection Certificate attached hereto as Schedule
III, no Debtor shall permit any of its tangible assets, including without
limitation, its Inventory and Equipment, to be in the possession of any other
Person unless pursuant to an agreement in form and substance satisfactory to the
Secured Party and (A) such Person has acknowledged that (1) it holds possession
of such Inventory, Equipment and other tangible assets, as the case may be, for
the Secured Party’s benefit, subject to the Secured Party’s instructions, and
(2) such Person does not have a Lien in such Inventory, Equipment or other
tangible assets, (B) such Person agrees not to hold such Inventory, Equipment or
other tangible assets on behalf of any other Person and (C) such Person agrees
that, after the occurrence and during the continuance of an Event of Default and
upon request by the Secured Party it will issue and deliver to the Secured Party
warehouse receipts, bills of lading or any similar documents relating to such
Collateral in the Secured Party’s name and in form and substance acceptable to
the Secured Party.

(v)

No Debtor shall (A) sell, transfer, lease, exchange, assign or otherwise dispose
of, or grant any option, warrant or other right with respect to, any of its
Collateral other than sales of assets expressly permitted under the Note
Purchase Agreement; or (B) create, incur or suffer to exist any Lien with
respect to any Collateral, except for the Liens constituting Permitted Liens
under the Note Purchase Agreement.





10




--------------------------------------------------------------------------------



(vi)

Each Debtor will, promptly upon request, provide to the Secured Party all
information and evidence it may reasonably request concerning the Collateral, to
enable the Secured Party to enforce the provisions of this Agreement.

(vii)

Each Debtor shall take all actions necessary or reasonably requested by the
Secured Party in order to maintain the perfected status of the Security
Interests.

(viii)

No Debtor shall file any amendment to or termination of a financing statement
naming any Debtor as debtor and the Secured Party as secured party, or any
correction statement with respect thereto, in any jurisdiction until such time
as the Secured Obligations have been satisfied and the Secured Party and the
Secured Parties have released their security interests granted hereunder.

(l)

Accounts, Etc.

(i)

Each Debtor shall use all commercially reasonable efforts consistent with
prudent business practice to cause to be collected from its Account Debtors, as
and when due, any and all amounts owing under or on account of each Account
(including, without limitation, Accounts which are delinquent, such Accounts to
be collected in accordance with lawful collection procedures) and apply
forthwith upon receipt thereof all such amounts as are so collected to the
outstanding balance of such Account.  The costs and expenses (including, without
limitation, reasonable attorneys’ fees actually incurred) of collection of
Accounts incurred by such Debtor or the Secured Party shall be borne by the
Debtors.

(ii)

Upon the occurrence and during the continuance of any Event of Default, each
Debtor shall, at the request and option of the Secured Party, notify Account
Debtors and other Persons obligated on the Accounts or any of the Collateral of
the security interest of Secured Party in any Account or other Collateral and
that payment thereof is to be made directly to the  Secured Party, and may
itself, if an Event of Default shall have occurred and be continuing, without
notice to or demand upon any Debtor, so notify Account Debtors and other Persons
obligated on Collateral.  After the making of such a request or the giving of
any such notification, each Debtor shall hold any proceeds of collection of the
Accounts and such other Collateral received by such Debtor as trustee for the
Secured Party without commingling the same with other funds of such Debtor and
shall turn the same over to the Secured Party in the identical form received,
together with any necessary endorsements or assignments.  The Secured Party
shall apply the





11




--------------------------------------------------------------------------------

proceeds of collection of the Accounts and other Collateral received by the
Secured Party to the Obligations in accordance with the provisions of the Note
Purchase Agreement, such proceeds to be immediately credited after final payment
in cash or other immediately available funds of the items giving rise to them.

(iii)

Each Debtor will perform and comply in all material respects with all of its
obligations in respect of Accounts, Instruments and General Intangibles.

(iv)

Anything herein to the contrary notwithstanding, each of the Debtors shall
remain liable under each of its Accounts, contracts and agreements to observe
and perform all the conditions and obligations to be observed and performed by
it thereunder, all in accordance with the terms of any agreement giving rise to
each such Account or the terms of such contract or agreement.  The Secured Party
shall not have any obligation or liability under any Account (or any agreement
giving rise thereto), contract or agreement by reason of or arising out of this
Agreement or the receipt by the Secured Party of any payment relating to such
Account, contract or agreement pursuant hereto, nor shall the Secured Party be
obligated in any manner to perform any of the obligations of any Debtor under or
pursuant to any Account (or any agreement giving rise thereto), contract or
agreement, to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party under any Account (or any agreement giving rise
thereto), contract or agreement, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

(v)

During the continuation of an Event of Default, the Secured Party shall have the
right, but not the obligation, to make test verifications of the Accounts in any
commercially reasonable manner and through any medium that it reasonably
considers advisable, and the Debtors shall furnish all such assistance and
information as the Secured Party may reasonably require in connection with such
test verifications.  Upon the Secured Party’s reasonable written request and at
the expense of the Debtors, the Debtors shall cause their independent public
accountants or others reasonably satisfactory to the Secured Party to furnish to
the Secured Party reports showing reconciliations, aging and test verifications
of, and trial balances for, the Accounts.  The Secured Party in its own name or
in the name of others may communicate with Account Debtors on the Accounts to
verify with them to the





12




--------------------------------------------------------------------------------

Secured Party’s reasonable satisfaction the existence, amount and terms of any
Accounts.

(m)

Equipment, Etc.  Each Debtor shall, (i) within ten (10) days after a written
request by the Secured Party, in the case of Equipment now owned, and (ii)
following a request by the Secured Party pursuant to subclause (i) above, within
thirty (30) days after acquiring any other Equipment, deliver to the Secured
Party, any and all certificates of title, and applications therefor, if any, of
such Equipment and shall cause the Secured Party to be named as lienholder on
any such certificate of title and applications.  No Debtor shall permit any such
items to become a fixture to real estate or an accession to other personal
property unless such real estate or personal property is the subject of a
fixture filing (as defined in the UCC) creating a perfected Lien in favor of the
Secured Party.

(n)

Patents, Trademarks, Etc.  Each Debtor shall notify the Secured Party promptly
and in no event more than thirty (30) days after the occurrence of each of the
following (i) such Debtor’s  acquisition after the date of this Agreement of any
material Intellectual Property and (ii) a Responsible Officer of such Debtor
obtaining actual knowledge that any application or registration relating to any
Intellectual Property owned by or licensed to such Debtor is reasonably likely
to become abandoned or dedicated, or of any material adverse determination or
development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Copyright
Office, the United States Patent and Trademark Office or any court) regarding
such Debtor’s ownership of any material Intellectual Property, its right to
register the same, or to keep and maintain the same.  Each Debtor will,
contemporaneously herewith, execute and deliver to the Secured Party the Patent
Security Agreement, Trademark Security Agreement and Copyright Security
Agreement in the forms of Exhibit “A”, Exhibit “B” and Exhibit “C” hereto,
respectively, as necessary, and shall execute and deliver to the Secured Party
any other document required to acknowledge or register or perfect the Secured
Party’s interest in any part of the Intellectual Property which is registered
with the United States Copyright Office and/or the United States Patent and
Trademark Office or other governmental or quasi-governmental registry now or
hereafter existing.  Notwithstanding anything to the contrary contained in this
Agreement, the Secured Party shall only require perfection of its security
interests in, or other registration with respect to, any Patent, Trademark or
Copyright registered, or eligible to be registered, with a country other than
the United States or any political subdivision thereof, to the extent that
Secured Party determines, in its sole discretion, that such Patent, Trademark or
Copyright, and the registration thereof in such other country or political
subdivision thereof, is material to the applicable Debtor’s business.

(o)

Deposit Accounts, Chattel Paper, Investment Property and Letters of Credit.  

(i)

No Debtor shall open or maintain any Deposit Accounts other than those listed on
the Perfection Certificate attached hereto as Schedule III and such other
Deposit Accounts as such Debtor shall open and maintain with the consent of the
Secured Party subject to control agreements, in form and substance satisfactory
to the





13




--------------------------------------------------------------------------------

Secured Party in its sole discretion, executed by such Debtor, the bank at which
the deposit account is located and the Secured Party.

(ii)

No Debtor shall become the beneficiary of any Letters of Credit, unless the
issuer of the Letter of Credit has consented to the assignment of the proceeds
of such Letter of Credit to the Secured Party which consent shall not be
unreasonably withheld, such assignment to be in form and substance acceptable to
the Secured Party.

(iii)

Each Debtor, at any time and from time to time, will (a) take such steps as the
Secured Party may reasonably request from time to time for the Secured Party to
obtain “control” of any Investment Property or electronic Chattel Paper, with
any agreements establishing control to be in form and substance reasonably
satisfactory to the Secured Party, and (b) otherwise to insure the continued
perfection and priority of the Secured Party’s security interest in any of the
Collateral and of the preservation of its rights therein.  

(p)

Commercial Tort Claims.  If any Debtor shall at any time acquire a “commercial
tort claim” (as such term is defined in the UCC) with a claim for damages that
could reasonably be expected to be in excess of One Hundred Thousand Dollars
($100,000), such Debtor shall promptly notify the Secured Party thereof in a
writing, providing a reasonable description and summary thereof, and shall
execute a supplement to this Agreement granting a security interest in such
commercial tort claim to the Secured Party.

(q)

Insurance.  Each Debtor shall have its Equipment and Inventory insured against
loss or damage by fire, theft, burglary, pilferage, loss in transportation and
such other hazards as the Secured Party shall reasonably specify, by reputable
and financially viable insurers, in amounts satisfactory to the Secured Party
and under policies containing loss payable clauses satisfactory to the Secured
Party and otherwise as provided in the Note Purchase Agreement.  Any such
insurance policies, or certificates or other evidence thereof satisfactory to
the Secured Party, shall be deposited with the Secured Party.  Each Debtor
agrees that the Secured Party shall have a security interest in such policies
and the proceeds of such policies thereof, and if any loss shall occur during
the continuation of an Event of Default, the proceeds relating to the loss or
damage of the Equipment or Inventory may be applied to the payment of the
Obligations or to the replacement or restoration of the Inventory or Equipment
damaged or destroyed, as the Secured Party may elect or direct.  After the
occurrence and during the continuance of an Event of Default, the Secured Party
shall have the right to file claims under any insurance policies, to receive
receipt and give acquittance for any payments that may be made thereunder, and
to execute any and all endorsements, receipts, releases, assignments,
reassignments or other documents that may be necessary to effect to the
collection, compromise, or settlement of any claims under any of the insurance
policies.





14




--------------------------------------------------------------------------------

Section 6.  Reporting and Recordkeeping.  Each Debtor covenants and agrees with
the Secured Party that from and after the date of this Agreement and until the
Secured Obligations have been indefeasibly paid in full in cash:

(r)

Maintenance of Records Generally.  Each Debtor will keep and maintain at its own
cost and expense records of its Collateral, complete in all material respects,
including, without limitation, a record of all payments received and all credits
granted with respect to the Collateral and all other dealings with its
Collateral.  For the Secured Party’s further security, each Debtor agrees that
the Secured Party shall have a security interest in all of such Debtor’s books
and records pertaining to its Collateral and, upon the occurrence and during the
continuation of any Event of Default, such Debtor shall deliver and turn over
full and complete copies of any such books and records to the Secured Party or
to its representatives at any time on demand of the Secured Party.  Upon
reasonable notice from the Secured Party, each Debtor shall permit any
representative of the Secured Party, to inspect such books and records and will
provide photocopies thereof to the Secured Party.

(s)

Special Provisions Regarding Maintenance of Records and Reporting Re: Accounts,
Inventory and Equipment.

(i)

Each Debtor shall keep complete and materially accurate records of its Accounts.
 Upon the request of the Secured Party, and prior to an Event of Default no more
frequently than one time per Fiscal Quarter and without limit after the
occurrence and during the continuance of an Event of Default, such Debtor shall
deliver to the Secured Party all documents, including, without limitation,
repayment histories and present status reports, relating to its Accounts so
scheduled and such other matters and information relating to the status of its
then existing Accounts as the Secured Party shall reasonably request.

(ii)

In the event any amounts due and owing in excess of One Hundred Thousand
($100,000) in the aggregate are in dispute between any Account Debtor and any
Debtor, such Debtor shall provide the Secured Party with written notice thereof
promptly after such Debtor’s learning thereof explaining in detail the reason
for the dispute, all claims related thereto and the amount in controversy.

(iii)

Each Debtor shall maintain itemized records, accurate in all material respects,
itemizing and describing the kind, type, quality, quantity, location and book
value of its Inventory and Equipment and shall, upon request by the Secured
Party, furnish the Secured Party with a current schedule containing the
foregoing information.

(iv)

Each Debtor will promptly upon, but in no event later than ten (10) Business
Days after:  





15




--------------------------------------------------------------------------------



(A)

Such Debtor’s learning thereof, inform the Secured Party, in writing, of any
delay in such Debtor’s performance of any of its obligations to any Account
Debtor and of any assertion of any claims, offsets or counterclaims by any
Account Debtor and of any allowances, credits or other monies granted by such
Debtor to any Account Debtor, in each case involving amounts in excess of One
Hundred Thousand ($100,000) in the aggregate for all Accounts of such Account
Debtor; and

(B)

Such Debtor’s receipt or learning thereof, furnish to and inform the Secured
Party of all material adverse information relating to the financial condition of
any Account Debtor with respect to Accounts exceeding One Hundred Thousand
($100,000) in the aggregate; and

(v)

If any Account arises out of a contract with the United States of America or any
department, agency, subdivision or instrumentality thereof, or of any state (or
department, agency, subdivision or instrumentality thereof) where such state has
a state assignment of claims act or other law comparable to the Federal
Assignment of Claims Act, such Debtor will take any action required or requested
by the Secured Party to give notice of the Secured Party’s security interest in
such Accounts under the provisions of the Federal Assignment of Claims Act or
any comparable law or act enacted by any state or local governmental authority;
and

(vi)

Such Debtor at its expense will cause independent public accountants reasonably
satisfactory to the Secured Party to prepare and deliver to the Secured Party at
any time and from time to time promptly upon the Secured Party’s request made
when any Event of Default exists, the following reports: (A) a reconciliation of
all of its Accounts, (B) an aging of all of its Accounts, (C) trial balances,
and (D) a test verification of such Accounts.

(t)

Further Identification of Collateral.  Each Debtor will if so requested by the
Secured Party furnish to the Secured Party, as often as the Secured Party
reasonably requests but in no event more frequently than once per Fiscal Quarter
and without limit after the occurrence and during the continuance of an Event of
Default, statements and schedules further identifying and describing the
Collateral and such other reports in connection with the Collateral as the
Secured Party may reasonably request, all in reasonable detail.

(u)

Notices.  In addition to the notices required by Section 6(b) hereof, each
Debtor will advise the Secured Party promptly, but in no event later than thirty
(30) days after the occurrence thereof, in reasonable detail, (i) of any Lien or
claim made or asserted against any of the Collateral that is not expressly
permitted by the terms of the Note Purchase Agreement, and (ii) of the
occurrence of any other event which would have a material adverse effect on the





16




--------------------------------------------------------------------------------

aggregate value of the Collateral or on the validity, perfection or priority of
the Security Interests.

Section 7.  General Authority.  Each Debtor hereby irrevocably appoints, so long
as any Obligations remain outstanding, the Secured Party its true and lawful
attorney, with full power of substitution, in the name of such Debtor, the
Secured Party or otherwise, for the sole use and benefit of the Secured Party on
its behalf and on behalf of the Secured Parties, but at such Debtor’s expense,
to exercise, at any time (subject to the proviso below) all or any of the
following powers:

(i)

to file the financing statements, financing statement amendments and
continuation statements referred to in Section 5(a)(iii),

(ii)

to demand, sue for, collect, receive and give acquittance for any and all monies
due or to become due with respect to any Collateral or by virtue thereof,

(iii)

to settle, compromise, compound, prosecute or defend any action or proceeding
with respect to any Collateral,

(iv)

to sell, transfer, assign or otherwise deal in or with the Collateral or the
proceeds or avails thereof, as fully and effectually as if the Secured Party
were the absolute owner thereof, and

(v)

to extend the time of payment of any or all thereof and to make any allowance
and other adjustments with reference to the Collateral;

provided, however, that the powers described in clauses (ii), (iii), (iv) and
(v) above may be exercised by the Secured Party only if an Event of Default then
exists.




Section 8.  Events of Default.  The existence or occurrence of any “Event of
Default” as provided under the terms of the Note Purchase Agreement shall
constitute an Event of Default under this Agreement.

Section 9.  Remedies upon Event of Default.

(v)

If any Event of Default has occurred and is continuing, the Secured Party may,
without further notice, exercise all rights and remedies under this Agreement or
any other Transaction Document or that are available to a secured creditor under
the UCC or that are otherwise available at law or in equity, at any time, in any
order and in any combination, including to collect any and all Secured
Obligations from the Debtors, and, in addition, the Secured Party may sell the
Collateral or any part thereof at public or private sale, for cash, upon credit
or for future delivery, and at such price or prices as the Secured Party may
deem satisfactory.  The Secured Party shall give the Debtors not less than ten
(10) days’ prior written notice of the time and place of any sale or other
intended disposition of Collateral, except any Collateral which is perishable or
threatens to decline speedily in value or is of a type customarily sold on a
recognized market.  Each Debtor agrees that any such notice constitutes
"reasonable





17




--------------------------------------------------------------------------------

notification" within the meaning of Florida Statutes § 679.611 (to the extent
such Section or any successor provision under the UCC is applicable).

(w)

The Secured Party may be the purchaser of any or all of the Collateral so sold
at any public sale (or, if such Collateral is of a type customarily sold in a
recognized market or is of a type which is the subject of widely distributed
standard price quotations or if otherwise permitted under applicable law, at any
private sale) and thereafter hold the same, absolutely, free from any right or
claim of whatsoever kind.  Each Debtor agrees during an Event of Default which
is outstanding and has not been cured to execute and deliver such documents and
take such other action as the Secured Party reasonably deems necessary or
advisable in order that any such sale may be made in compliance with law.  Upon
any such sale the Secured Party shall have the right to deliver, assign and
transfer to the purchaser thereof the Collateral so sold.  Each purchaser at any
such sale shall hold the Collateral so sold to it absolutely, free from any
claim or right of any kind, including any equity or right of redemption of the
Debtors.  To the extent permitted by applicable law, each Debtor hereby
specifically waives all rights of redemption, stay or appraisal which it has or
may have under any law now existing or hereafter adopted.  The notice (if any)
of such sale shall (1) in case of a public sale, state the time and place fixed
for such sale, and (2) in the case of a private sale, state the day after which
such sale may be consummated.  Any such public sale shall be held at such time
or times within ordinary business hours and at such place or places as the
Secured Party may fix in the notice of such sale.  At any such sale Collateral
may be sold in one (1) lot as an entirety or in separate parcels, as the Secured
Party may determine.  The Secured Party shall not be obligated to make any such
sale pursuant to any such notice.  The Secured Party may, without notice or
publication (other than any notices required by this Section 9 or by applicable
law), adjourn any public or private sale or cause the same to be adjourned from
time to time by announcement at the time and place fixed for the sale, and such
sale may be made at any time or place to which the same may be so adjourned.  In
case of any sale of all or any part of the Collateral on credit or for future
delivery, such Collateral so sold may be retained by the Secured Party until the
selling price is paid by the purchaser thereof, but the Secured Party shall not
incur any liability in case of the failure of such purchaser to take up and pay
for such Collateral so sold and, in case of any such failure, such Collateral
may again be sold upon like notice.  The Secured Party, instead of exercising
the power of sale herein conferred upon it, may proceed by a suit or suits at
law or in equity to foreclose the Security Interests and sell Collateral, or any
portion thereof, under a judgment or decree of a court or courts of competent
jurisdiction.  The Debtors shall remain liable for any deficiency.

(x)

For the purpose of enforcing any and all rights and remedies under this
Agreement, the Secured Party may (i) require any Debtor to, and each Debtor
agrees that it will, at the joint and several expense of the Debtors, and upon
the request of the Secured Party, forthwith assemble all or any part of its
Collateral as directed by the Secured Party and make it available at a place
designated by the Secured Party which is, in the Secured Party’s opinion,
reasonably convenient to the Secured Party and such Debtor, whether at the
premises of such Debtor or otherwise, (ii) to the extent permitted by applicable
law, enter, with or without process of law and without breach of the peace, any
premise where any such Collateral is or may be located and, without charge or
liability to the Secured Party, seize and remove such Collateral from such
premises, (iii) have access to and use such Debtor’s books and records,
computers and software (subject to the terms of applicable licenses) relating to
the Collateral, and (iv) prior to the disposition of any of the Collateral,
store or transfer such Collateral without charge in or by





18




--------------------------------------------------------------------------------

means of any storage or transportation facility owned or leased by such Debtor,
process, repair or recondition such Collateral or otherwise prepare it for
disposition in any manner and to the extent the Secured Party deems appropriate
and, in connection with such preparation and disposition, use without charge any
trademark, trade name, copyright, patent or technical process used such Debtor.

(y)

Without limiting the generality of the foregoing, if any Event of Default has
occurred and is continuing:

(i)

the Secured Party may (without assuming any obligations or liability
thereunder), at any time and from time to time, enforce (and shall have the
exclusive right to enforce) against any licensee or sublicensee all rights and
remedies of any Debtor in, to and under any Licenses and take or refrain from
taking any action under any thereof, and each Debtor hereby releases the Secured
Party from, and agrees to hold the Secured Party free and harmless from and
against any claims arising out of, any lawful action so taken or omitted to be
taken with respect thereto except for the Secured Party’s gross negligence or
willful misconduct as determined by a final and nonappealable decision of a
court of competent jurisdiction; and

(ii)

upon request by the Secured Party, each Debtor agrees to execute and deliver to
the Secured Party powers of attorney, in form and substance reasonably
satisfactory to the Secured Party, for the implementation of any lease,
assignment, license, sublicense, grant of option, sale or other disposition of
any Intellectual Property, in each case subject to the terms of the applicable
License.  In the event of any such disposition pursuant to this Section, each
Debtor shall supply its know-how and expertise relating to the manufacture and
sale of the products bearing Trademarks or the products or services made or
rendered in connection with Patents or Copyrights, and its customer lists and
other records relating to such Intellectual Property and to the distribution of
said products, to the Secured Party.

Section 10.  Limitation on Duty of Secured Party in Respect of Collateral.
 Beyond reasonable care in the custody thereof, the Secured Party shall have no
duty as to any Collateral of any Debtor in its possession or control or in the
possession or control of any agent or bailee or any income thereon or as to the
preservation of rights against prior parties or any other rights pertaining
thereto.  The Secured Party shall be deemed to have exercised reasonable care in
the custody of the Collateral of the Debtors in its possession if such
Collateral is accorded treatment substantially equal to that which it accords
its own property, and the Secured Party shall not be liable or responsible for
any loss or damage to any of the Debtors’ Collateral, or for any diminution in
the value thereof, by reason of the act or omission of any warehouseman,
carrier, forwarding agency, consignee or other agent or bailee selected by the
Secured Party in good faith.





19




--------------------------------------------------------------------------------

Section 11.  Application of Proceeds. The proceeds of any sale of, or other
realization upon, all or any part of the Collateral of the Debtors shall be
applied by the Secured Party in such manner as it shall determine.

Section 12.  Expenses.  In the event that any Debtor fails to comply with the
provisions of the Note Purchase Agreement, this Agreement or any other
Transaction Document, such that the value of any of its Collateral or the
validity, perfection, rank or value of the Security Interests are thereby
diminished or potentially diminished or put at risk, the Secured Party may, but
shall not be required to, effect such compliance on behalf of such Debtor, and
the Debtors shall jointly and severally reimburse the Secured Party for the
reasonable and actual costs thereof on demand.  All insurance expenses and all
expenses of protecting, storing, warehousing, appraising, insuring, handling,
maintaining and shipping such Collateral, any and all excise, stamp,
intangibles, transfer, property, sales, and use taxes imposed by any state,
federal, or local authority or any other governmental authority on any of such
Collateral, or in respect of periodic appraisals and inspections of such
Collateral, or in respect of the sale or other disposition thereof, shall be
borne and paid by the Debtors jointly and severally; and if the Debtors fail
promptly to pay any portion thereof when due, the Secured Party may, at its
option, but shall not be required to, pay the same and charge the Debtors’
accounts therefor, and the Debtors agree jointly and severally to reimburse the
Secured Party therefor on demand.  All sums so paid or incurred by the Secured
Party for any of the foregoing and any and all other sums for which the Debtors
may become liable hereunder and all reasonable costs and expenses (including
reasonable attorneys’ fees, legal expenses and court costs) incurred by the
Secured Party in enforcing or protecting the Security Interests or any of its
rights or remedies thereon shall be payable by the Debtors on demand and shall
bear interest (after as well as before judgment) until paid at the default rate
of interest set forth in the Note Purchase Agreement and shall be additional
Secured Obligations hereunder.

Section 13.  Termination of Security Interests; Release of Collateral.  Upon the
indefeasible repayment in full of all Secured Obligations or termination of all
commitments of the Secured Party under the Note Purchase Agreement, the Security
Interests shall terminate and all rights to the Collateral shall revert to the
Debtors.  Upon any such termination of the Security Interests or release of such
Collateral, the Secured Party will promptly upon the Debtor’s request and
contemporaneously with any refinancing of the Obligations, at the expense of the
Debtors, execute and deliver to the Debtors such documents as the Debtors shall
reasonably request, but without recourse or warranty to the Secured Party,
including but not limited to written authorization to file termination
statements to evidence the termination of the Security Interests in such
Collateral.

Section 14.  Notices.  All notices, requests and other communications to the
Debtors or the Secured Party hereunder shall be delivered in the manner required
by the Note Purchase Agreement and shall be sufficiently given to the Secured
Party or any Debtor if addressed or delivered to them at their respective
addresses and telecopier numbers specified in the Note Purchase Agreement.  All
such notices and communications shall be deemed to have been duly given at the
times set forth in the Note Purchase Agreement.

Section 15.  No Waiver; Remedies Cumulative.  No failure or delay on the part of
the Secured Party in exercising any right or remedy hereunder, and no course of
dealing between any





20




--------------------------------------------------------------------------------

Debtor on the one hand and the Secured Party or any holder of any Note on the
other hand shall operate as a waiver thereof, nor shall any single or partial
exercise of any right or remedy hereunder or any other Transaction Document
preclude any other or further exercise thereof or the exercise of any other
right or remedy hereunder or thereunder.  The rights and remedies herein and in
the other Transaction Documents are cumulative and not exclusive of any rights
or remedies which the Secured Party would otherwise have.  No notice to or
demand on the Debtors not required hereunder in any case shall entitle any
Debtor to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the Secured Party to any
other or further action in any circumstances without notice or demand.

Section 16.  Successors and Assigns.  This Agreement is for the benefit of the
Secured Party and its successors and assigns, and in the event of an assignment
of all or any of the Secured Obligations, the rights hereunder, to the extent
applicable to the indebtedness so assigned, may be transferred with such
indebtedness.  This Agreement shall be binding on the Debtors and their
successors and assigns; provided, however, that no Debtor may assign any of its
rights or obligations hereunder without the prior written consent of the Secured
Party.

Section 17.  Amendments.  No amendment or waiver of any provision of this
Agreement, nor consent to any departure by the Debtors herefrom, shall in any
event be effective unless the same shall be in writing and signed by the Secured
Party, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

Section 18.  Governing Law; Waiver of Jury Trial.

(z)

THIS AGREEMENT AND THE RIGHTS AND SECURED OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW (WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF) OF THE STATE OF FLORIDA,
EXCEPT TO THE EXTENT THAT PERFECTION (AND THE EFFECT OF PERFECTION AND
NONPERFECTION) AND CERTAIN REMEDIES MAY BE GOVERNED BY THE LAWS OF ANY
JURISDICTION OTHER THAN FLORIDA.  

(aa)

DEBTORS IRREVOCABLY AND UNCONDITIONALLY SUBMIT, FOR THEMSELVES AND THEIR
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
FLORIDA AND THE UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF FLORIDA,
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER TRANSACTION DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY,
OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH FLORIDA
STATE COURT OR, TO THE EXTENT PERMITTED BY APPLICABLE LAW, SUCH FEDERAL COURT.
 EACH DEBTOR AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL
BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE





21




--------------------------------------------------------------------------------

JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR
ANY OTHER TRANSACTION DOCUMENT SHALL AFFECT ANY RIGHT THAT THE SECURED PARTY MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER TRANSACTION DOCUMENT AGAINST SUCH DEBTOR OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

(bb)

EACH DEBTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING DESCRIBED IN PARAGRAPH (b) OF THIS SECTION AND BROUGHT IN ANY COURT
REFERRED TO IN PARAGRAPH (b) OF THIS SECTION.  EACH DEBTOR IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(cc)

EACH DEBTOR IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN THE NOTE PURCHASE AGREEMENT.  NOTHING IN THIS AGREEMENT
OR IN ANY OTHER TRANSACTION DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

(dd)

EACH DEBTOR HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
AMONG THE PARTIES HERETO DIRECTLY OR INDIRECTLY ARISING OUT OF THIS AGREEMENT OR
ANY OTHER TRANSACTION DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH DEBTOR (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT THE SECURED PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
OTHER TRANSACTION DOCUMENTS BY, AMONG OTHER THINGS, THE WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 19.  Severability.  In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable, in whole or in part, in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

Section 20.  Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts
(including by telecopy), each of which when so executed and delivered shall be
an original, but all of which shall together constitute one (1) and the same
instruments.





22




--------------------------------------------------------------------------------

Section 21.  Headings Descriptive.  The headings of the several sections and
subsections of this Agreement are for convenience of reference only and shall
not be used in the construction or interpretation of this Agreement.  

[Remainder of Page Intentionally Blank]





23




--------------------------------------------------------------------------------

 







IN WITNESS WHEREOF, the Debtors have caused this Agreement to be duly executed
and delivered by their duly authorized officers as of the day and year first
above written.

Debtors:




INFUSION BRANDS, INC.

 

AS SEEN ON TV, INC.

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

EDIETS.COM, INC.

 

TV GOODS HOLDING CORPORATION

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

TRU HAIR, INC.

 

RONCO FUNDING, LLC

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

Secured Party:




MIG7 INFUSION, LLC




By: Mallitz Investment Group, LLC, Manager







 

By:

 

 

 

 

Craig A. Mallitz, President

 







[Signature Page to Security Agreement]











--------------------------------------------------------------------------------

SCHEDULE I




LIST OF UCC FILING OFFICES




Name of Debtor

State

Office(s)

INFUSION BRANDS, INC.

[____]

[______]

AS SEEN ON TV, INC.

[____]

[______]

EDIETS.COM, INC.

[____]

[______]

TV GOODS HOLDING CORPORATION

[____]

[______]

TRU HAIR, INC.

[____]

[______]

RONCO FUNDING, LLC

[____]

[______]

















25




--------------------------------------------------------------------------------

 




SCHEDULE II




DEBTORS’ NAMES, ORGANIZATION TYPES, JURISDICTION TYPES, TAX IDENTIFICATION
NUMBERS AND ORGANIZATION IDENTIFICATION NUMBERS

Debtors Name:

Type:

Jurisdiction:

TIN:

OID:

Infusion Brands, Inc.

Corporation

Nevada

[___________]

[___________]

AS SEEN ON TV, INC.

Corporation

Florida

[___________]

[___________]

EDIETS.COM, INC.

 

 

 

 

TV GOODS HOLDING CORPORATION

 

 

 

 

TRU HAIR, INC.

 

 

 

 

RONCO FUNDING, LLC

 

 

 

 











--------------------------------------------------------------------------------

 







SCHEDULE III




PERFECTION CERTIFICATE




To induce you, MIG7 INFUSION, LLC (“Lender”) to extend credit to AS SEEN ON TV,
INC., a Florida corporation (“ASTV”), INFUSION BRANDS, INC., a Nevada
corporation (“Infusion”), EDIETS.COM, INC., a Delaware corporation (“eDiets”),
TV GOODS HOLDING CORPORATION, a Florida corporation (“TV Goods”), TRU HAIR,
INC., a Florida corporation (“Tru Hair”), and RONCO FUNDING, LLC, a Delaware
limited liability company (“RFL” and collectively with ASTV, Infusion, eDiets,
TV Goods and Tru Hair, the “Debtors”, and individually as a “Debtor”), pursuant
to the terms of that certain Senior Note Purchase Agreement (the “Note Purchase
Agreement”) dated as of April 3, 2014, among Lender and the Debtors, with
reference to that certain Security Agreement (the “Security Agreement”) dated as
of April 3, 2014, among Lender and the Debtors, the Debtors hereby certify to
Lender as follows (capitalized or initially capitalized terms used herein which
are not otherwise defined herein shall have the respective meanings ascribed to
said terms in the Note Purchase Agreement):




A.

IDENTIFICATION MATTERS; LOCATIONS.




1. The full, correct and current name of each Debtor as it appears in such
Debtor’s respective organizational documents, the type of organization of each
Debtor, each Debtor’s respective jurisdiction of organization, each Debtor’s
respective Federal Tax Identification Number (“TIN”) and each Debtor’s State
organizational identification number (“OID”) are as follows:




Debtors Name:

Type:

Jurisdiction:

TIN:

OID:

Infusion Brands, Inc.

Corporation

Nevada

[___________]

[___________]

AS SEEN ON TV, INC.

Corporation

Florida

[___________]

[___________]

EDIETS.COM, INC.

 

 

 

 

TV GOODS HOLDING CORPORATION

 

 

 

 

TRU HAIR, INC.

 

 

 

 

RONCO FUNDING, LLC

 

 

 

 














--------------------------------------------------------------------------------



2.

Each Debtor’s jurisdiction(s) of foreign qualification are as follows:




Debtor Name:

Jurisdiction(s) of Foreign Qualification:

Infusion Brands, Inc.

 

AS SEEN ON TV, INC.

 

EDIETS.COM, INC.

 

TV GOODS HOLDING CORPORATION

 

TRU HAIR, INC.

 

RONCO FUNDING, LLC

 







3. The following sets forth all other names (including trade names or similar
appellations) used by each Debtor, or any other business or organization to
which each such Debtor became the successor by merger, consolidation,
acquisition, change in form, nature or jurisdiction of organization or
otherwise, now or at any time during the past five years:




Debtor Name:

Additional or Other Name(s):

Infusion Brands, Inc.

 

AS SEEN ON TV, INC.

 

EDIETS.COM, INC.

 

TV GOODS HOLDING CORPORATION

 

TRU HAIR, INC.

 

RONCO FUNDING, LLC

 














--------------------------------------------------------------------------------

4. The following sets forth the mailing address, chief executive office address
and other chief executive office addresses during the prior five years for each
Debtor:




Debtor Name:

Mailing Address (Include County):

Chief Executive Office, if different than Mailing Address (Include County):

Other Chief Executive Office Addresses During Prior Five Years (Include County):

Infusion Brands, Inc.

 

 

 

AS SEEN ON TV, INC.

 

 

 

EDIETS.COM, INC.

 

 

 

TV GOODS HOLDING CORPORATION

 

 

 

TRU HAIR, INC.

 

 

 

RONCO FUNDING, LLC

 

 

 




5. Each location in the United States of America at which each Debtor maintains
any books, records, inventory, equipment or other assets is listed on Schedule
A-5 attached hereto and made a part hereof, including for each such location a
street address, an indication of whether the location is owned by the applicable
Debtor, leased by the applicable Debtor (and, if so, the name and address of the
owner of the location) or operated by a third party, such as a warehouseman or
processor (and, if so, the name and address of such third party).




6. The addresses of any locations not specified above where any Debtor has
maintained inventory, books, records, equipment or other assets during the five
year period preceding the date of this Certificate are set forth on Schedule A-6
attached hereto and made a part hereof.














--------------------------------------------------------------------------------



B.

LEGAL MATTERS.




1.

The officers of each Debtor and their respective titles are:




Debtor Name:

Officer Name(s):

Title(s):

Infusion Brands, Inc.

 

 

 

 

 

 

 

 

 

 

AS SEEN ON TV, INC.

 

 

 

 

 

 

 

 

 

 

EDIETS.COM, INC.

 

 

TV GOODS HOLDING CORPORATION

 

 

TRU HAIR, INC.

 

 

RONCO FUNDING, LLC

 

 














--------------------------------------------------------------------------------



2.

The Directors, Managers or Managing Members, as applicable, of each Debtor are:




Debtor Name:

Director/Manager/Managing Member Name(s):

Infusion Brands, Inc.

 

AS SEEN ON TV, INC.

 

EDIETS.COM, INC.

 

TV GOODS HOLDING CORPORATION

 

TRU HAIR, INC.

 

RONCO FUNDING, LLC

 











--------------------------------------------------------------------------------







3.

Except as set forth on Schedule B-3 attached hereto and made a part hereof, none
of the Debtors have any Subsidiaries and none of the Debtors have any Affiliates
except for the other Debtors.  Except as set forth on Schedule B-3 attached
hereto and made a part hereof, no Debtor is a party to any written agreement
with any other Debtors.

4.

Fiscal year end of each Debtor is:  

As Seen on TV, Inc. - March 31

Infusion Brands, Inc. - [December 31st.]




5.

Each Debtor’s certified public accountant is:
[_________________________________].

6.

During the five (5) year period preceding the Closing Date no Debtor has been
party to any merger, consolidation, stock acquisition or purchase of all or a
substantial portion of the assets of any Person, except as set forth on Schedule
B-6 attached hereto and made a part hereof.

C.

SPECIAL COLLATERAL.

1.

All financial institutions at which any Debtor maintains any deposit accounts,
investment accounts, securities accounts or similar accounts, together with the
account number and a description for each such account, are set forth in detail
on Schedule C-1 attached hereto and made a part hereof.




2.

All items of intellectual property (e.g., all United States or foreign patents,
patent applications, trademarks, trademark applications, copyrights, copyright
applications, service marks, service mark applications, trade names or trade
name applications) owned outright by or licensed to any Debtor, together with
the registration or application number for each such item of intellectual
property (if registered or if an application for registration has been
submitted), are set forth in detail  on Schedule C-2 attached hereto and made a
part hereof.




3.

All items of stocks, bonds, debentures, notes and other securities and
investment property owned by any Debtor are set forth in detail on Schedule C-3
attached hereto and made a part hereof.




4.

All letters of credit which name any Debtor as a beneficiary thereunder are set
forth in detail on Schedule C-4 attached hereto and made a part hereof.




5.

All real property owned by any Debtor is described in detail on Schedule C-5
attached hereto and made a part hereof, which includes a street address of the
real property owned by each such Debtor and a detailed description of any
mortgage, deed of trust, security deed, deed to secure debt, lien or encumbrance
against any such parcel including the name of the holder of record of such
instrument,  recording information for such instrument, the original principal
amount secured by such instrument, the current outstanding principal amount
secured by such instrument and whether such instrument secures future advances
thereunder.




6.

No Debtor owns any equipment subject to a certificate of title statute
(including, without limitation, any motor vehicles, aircraft or vessels), except
as set forth on Schedule C-6 attached hereto and made a part hereof.











--------------------------------------------------------------------------------




Lender shall be entitled to rely upon the foregoing in all respects and the
undersigned is duly authorized to execute and deliver this Perfection
Certificate.




IN WITNESS WHEREOF, the undersigned have executed and delivered this Perfection
Certificate as of April 3, 2014.




INFUSION BRANDS, INC.

 

AS SEEN ON TV, INC.

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

EDIETS.COM, INC.

 

TV GOODS HOLDING CORPORATION

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

TRU HAIR, INC.

 

RONCO FUNDING, LLC

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 





































[Signature Page to Perfect Certificate]











--------------------------------------------------------------------------------







EXHIBIT A

to Security Agreement

PATENT SECURITY AGREEMENT




THIS PATENT SECURITY AGREEMENT (the “Agreement”), dated as of ___________, is
made between ___________________, a ____________________ (the “Debtor”), and
MIG7 INFUSION, LLC, a Florida limited liability company, as the Secured Party
(the “Secured Party”), with reference to that certain Note Purchase Agreement
(as amended, restated, modified or supplemented at any time or from time to
time, the “Note Purchase Agreement”) dated April 3, 2014, by and among Lender,
AS SEEN ON TV, INC., a Florida corporation (“ASTV”), INFUSION BRANDS, INC., a
Nevada corporation (“Infusion”), EDIETS.COM, INC., a Delaware corporation
(“eDiets”), TV GOODS HOLDING CORPORATION, a Florida corporation (“TV Goods”),
TRU HAIR, INC., a Florida corporation (“Tru Hair”), and RONCO FUNDING, LLC, a
Delaware limited liability company (“RFL” and collectively with ASTV, Infusion,
eDiets, TV Goods and Tru Hair, the “Borrower”).

W I T N E S S E T H :

WHEREAS, in connection with the Note Purchase Agreement, the Debtor has executed
and delivered a Security Agreement, dated as of April 3, 2014 (as amended,
restated, modified or supplemented at any time or from time to time, the
“Security Agreement”);

WHEREAS, pursuant to Section 5(d) of the Security Agreement, the Debtor is
required to execute and deliver this Agreement and to grant to the Secured Party
a continuing security interest in all of the Patent Collateral (as defined
below) to secure all Obligations; and

WHEREAS, the Debtor has duly authorized the execution, delivery and performance
of this Agreement;

NOW, THEREFORE, for and in consideration of the sum of $10.00, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Debtor agrees, for the benefit of the Secured Party, as
follows:

Section 1.  Recitals.  The foregoing recitals are true and correct and are
incorporated herein by reference for all purposes.

Section 2.  Definitions.  Unless otherwise defined herein or the context
otherwise requires, terms used in this Agreement, including its preamble and
recitals, have the meanings provided (or incorporated by reference) in the
Security Agreement.

Section 3.  Grant of Security Interest.  For good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, to secure all of
the Obligations, the Debtor does hereby mortgage, pledge and hypothecate to the
Secured Party, and grant to the Secured Party a security interest in, for its
benefit and the benefit of the Secured Party, all of the





1







--------------------------------------------------------------------------------

following property (the “Patent Collateral”), whether now owned or hereafter
acquired or existing by it:

(a)

all letters patent and applications for letters patent throughout the world,
including all patent applications in preparation for filing anywhere in the
world and including each patent and patent application referred to in Item A of
Schedule I attached hereto;

(b)

all reissues, divisions, continuations, continuations-in-part, extensions,
renewals and reexaminations of any of the items described in clause (a);

(c)

all patent licenses, including each patent license referred to in Item B of
Schedule I attached hereto; and

(d)

all proceeds of, and rights associated with, the foregoing (including license
royalties and proceeds of infringement suits), the right to sue third parties
for past, present or future infringements of any patent or patent application,
including any patent or patent application referred to in Item A of Schedule I
attached hereto, and for breach or enforcement of any patent license, including
any patent license referred to in Item B of Schedule I attached hereto, and all
rights corresponding thereto throughout the world.

Section 4.  Security Agreement.  This Agreement has been executed and delivered
by the Debtor for the purpose of registering the security interest of the
Secured Party in the Patent Collateral with the United States Patent and
Trademark Office and corresponding offices in other countries of the world
(subject to Sections 3 and 5(d) of the Security Agreement).  The security
interest granted hereby has been granted as a supplement to, and not in
limitation of, the security interest granted to the Secured Party under the
Security Agreement.  The Security Agreement (and all rights and remedies of the
Secured Party) shall remain in full force and effect in accordance with its
terms subject to Section 5 hereof.

Section 5.  Release of Security Interest.  Upon (i) the sale, transfer or other
disposition of any Patent Collateral in accordance with the Note Purchase
Agreement or (ii) the indefeasible payment in full of the Obligations and the
termination of all obligations of the Secured Party to make advances or grant
other financial accommodations under the Note Purchase Agreement, the Secured
Party shall promptly upon the Debtor’s request and contemporaneously with any
refinancing of the Obligations, at the Debtor’s expense, execute and deliver to
the Debtor all instruments and other documents as may be necessary or proper to
release the lien on and security interest in the Patent Collateral which has
been granted hereunder.

Section 6.  Acknowledgment.  The Debtor does hereby further acknowledge and
affirm that the rights and remedies of the Secured Party with respect to the
security interest in the Patent Collateral granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which (including
the remedies provided for therein) are incorporated by reference herein as if
fully set forth herein.

Section 7.  Transaction Document, etc.  This Agreement is a Transaction Document
executed pursuant to the Note Purchase Agreement and shall (unless otherwise
expressly





2







--------------------------------------------------------------------------------

indicated herein) be construed, administered and applied in accordance with the
terms and provisions of the Note Purchase Agreement.

Section 8.  Counterparts.  This Agreement may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original
(whether such counterpart is originally executed or an electronic copy of an
original) and all of which shall constitute together but one and the same
agreement.  





3







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the day and year first above written.

 

Debtor:

 

 

[NAME OF DEBTOR]

 

 

 

 

 

 

 

By:

 

     

Name:

 

 

Title:

 

 

 

 

 

Secured Party:

 

 

 

 

MIG7 INFUSION, LLC

 

 

 

By:

 

     

Name:

Craig Mallitz

 

Title:

President








4







--------------------------------------------------------------------------------

 




SCHEDULE I

to Patent Security Agreement




Item A.  Patents

Issued Patents

*Country

Patent No.

Issue Date

Inventor(s)

Title

 

 

 

 

 




Pending Patent Applications

*Country

Serial No.

Filing Date

Inventor(s)

Title

 

 

 

 

 




Patent Applications in Preparation

*Country

Docket No.

Expected
Filing Date

Inventor(s)

Title

 

 

 

 

 




Item B.  Patent Licenses

*Country or
Territory

Licensor

Licensee

Effective
Date

Expiration
Date

Subject
Matter

 

 

 

 

 

 










———————

*List items related to the United States first for ease of recordation.  List
items related to other countries next, grouped by country and in alphabetical
order by country name.








5







--------------------------------------------------------------------------------

EXHIBIT B

to Security Agreement

TRADEMARK SECURITY AGREEMENT




THIS TRADEMARK SECURITY AGREEMENT (the “Agreement”), dated as of ___________, is
made between ___________________, a ____________________ (the “Debtor”), and
MIG7 INFUSION, LLC, a Florida limited liability company, as the Secured Party
(the “Secured Party”), with reference to that certain Note Purchase Agreement
(as amended, restated, modified or supplemented at any time or from time to
time, the “Note Purchase Agreement”) dated April 3, 2014, by and among Lender,
AS SEEN ON TV, INC., a Florida corporation (“ASTV”), INFUSION BRANDS, INC., a
Nevada corporation (“Infusion”), EDIETS.COM, INC., a Delaware corporation
(“eDiets”), TV GOODS HOLDING CORPORATION, a Florida corporation (“TV Goods”),
TRU HAIR, INC., a Florida corporation (“Tru Hair”), and RONCO FUNDING, LLC, a
Delaware limited liability company (“RFL” and collectively with ASTV, Infusion,
eDiets, TV Goods and Tru Hair, the “Borrower”).

W I T N E S S E T H :

WHEREAS, in connection with the Note Purchase Agreement, the Debtor has executed
and delivered a Security Agreement, dated as of April 3, 2014 (as amended,
restated, modified or supplemented at any time or from time to time, the
“Security Agreement”);

WHEREAS, pursuant to Section 5(d) of the Security Agreement, the Debtor is
required to execute and deliver this Agreement and to grant to the Secured Party
a continuing security interest in all of the Trademark Collateral (as defined
below) to secure all Obligations; and

WHEREAS, the Debtor has duly authorized the execution, delivery and performance
of this Agreement;

NOW, THEREFORE, for and in consideration of the sum of $10.00, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Debtor agrees, for the benefit of the Secured Party, as
follows:

Section 1.  Recitals.  The foregoing recitals are true and correct and are
incorporated herein by reference for all purposes.

Section 2.  Definitions.  Unless otherwise defined herein or the context
otherwise requires, terms used in this Agreement, including its preamble and
recitals, have the meanings provided (or incorporated by reference) in the
Security Agreement.

Section 3.  Grant of Security Interest.  For good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, to secure all of
the Obligations, the Debtor does hereby mortgage, pledge and hypothecate to the
Secured Party, and grant to the Secured Party a security interest in, for its
benefit and the benefit of the Secured Party, all of the following property (the
“Trademark Collateral”), whether now owned or hereafter acquired or existing by
it:





1







--------------------------------------------------------------------------------



(a)

all trademarks, trade names, corporate names, company names, business names,
fictitious business names, trade styles, service marks, certification marks,
collective marks, logos, other source of business identifiers, prints and labels
on which any of the foregoing have appeared or appear, designs and general
intangibles of a like nature (all of the foregoing items in this clause (a)
being collectively called a “Trademark”), now existing anywhere in the world or
hereafter adopted or acquired, whether currently in use or not, all
registrations and recordings thereof and all applications in connection
therewith, whether pending or in preparation for filing, including
registrations, recordings and applications in the United States Patent and
Trademark Office or in any office or agency of the United States of America or
any State thereof or any foreign country, including those referred to in Item A
of Schedule I attached hereto;

(b)

all Trademark licenses, including each Trademark license referred to in Item B
of Schedule I attached hereto;

(c)

all reissues, extensions or renewals of any of the items described in clause (a)
and (b);

(d)

all of the goodwill of the business connected with the use of, and symbolized by
the items described in, clauses (a) and (b); and

(e)

all proceeds of, and rights associated with, the foregoing, including any claim
by the Debtor against third parties for past, present or future infringement or
dilution of any Trademark, Trademark registration or Trademark license,
including any Trademark, Trademark registration or Trademark license referred to
in Item A and Item B of Schedule I attached hereto, or for any injury to the
goodwill associated with the use of any such Trademark or for breach or
enforcement of any Trademark license.

Section 4.  Security Agreement.  This Agreement has been executed and delivered
by the Debtor for the purpose of registering the security interest of the
Secured Party in the Trademark Collateral with the United States Patent and
Trademark Office and corresponding offices in other countries of the world
(subject to Sections 3 and 5(d) of the Security Agreement).  The security
interest granted hereby has been granted as a supplement to, and not in
limitation of, the security interest granted to the Secured Party under the
Security Agreement.  The Security Agreement (and all rights and remedies of the
Secured Party) shall remain in full force and effect in accordance with its
terms subject to Section 5 hereof.

Section 5.  Release of Security Interest.  Upon (i) the sale, transfer or other
disposition of any Trademark Collateral in accordance with the Note Purchase
Agreement or (ii) the indefeasible payment in full of the Obligations and the
termination of all obligations of the Secured Party to make advances or grant
other financial accommodations under the Note Purchase Agreement, the Secured
Party shall promptly upon the Debtor’s request and contemporaneously with any
refinancing of the Obligations, at the Debtor’s expense, execute and deliver to
the Debtor all instruments and other documents as may be necessary or proper to
release the lien on and security interest in the Trademark Collateral which has
been granted hereunder.





2







--------------------------------------------------------------------------------

Section 6.  Acknowledgment.  The Debtor does hereby further acknowledge and
affirm that the rights and remedies of the Secured Party with respect to the
security interest in the Trademark Collateral granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which (including
the remedies provided for therein) are incorporated by reference herein as if
fully set forth herein.

Section 7.  Transaction Document, etc.  This Agreement is a Transaction Document
executed pursuant to the Note Purchase Agreement and shall (unless otherwise
expressly indicated herein) be construed, administered and applied in accordance
with the terms and provisions of the Note Purchase Agreement.

Section 8.  Counterparts.  This Agreement may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original
(whether such counterpart is originally executed or an electronic copy of an
original) and all of which shall constitute together but one and the same
agreement.  





3







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the day and year first above written.

 

Debtor:

 

 

[NAME OF DEBTOR]

 

 

 

 

 

 

 

By:

 

     

Name:

 

 

Title:

 

 

 

 

 

Secured Party:

 

 

 

 

MIG7 INFUSION, LLC

 

 

 

By:

 

     

Name:

Craig Mallitz

 

Title:

President

















4







--------------------------------------------------------------------------------

 




SCHEDULE I

to Trademark Security Agreement




Item A.  Trademarks

Registered Trademarks

*Country

Trademark

Registration No.

Registration Date

 

 

 

 







Pending Trademark Applications

*Country

Trademark

Serial No.

Filing Date

 

 

 

 







Trademark Applications in Preparation

*Country

Trademark

Docket No.

Expected Filing Date

Products/
Services

 

 

 

 

 







Item B.  Trademark Licenses

*Country or
Territory

Trademark

Licensor

Licensee

Effective
Date

Expiration
Date

 

 

 

 

 

 










* List items related to the United States first for ease of recordation.  List
items related to other countries next, grouped by country and in alphabetical
order by country name.











5







--------------------------------------------------------------------------------

 




EXHIBIT C

to Security Agreement




COPYRIGHT SECURITY AGREEMENT




THIS COPYRIGHT SECURITY AGREEMENT (the “Agreement”), dated as of ___________, is
made between ___________________, a ____________________ (the “Debtor”), and
MIG7 INFUSION, LLC, a Florida limited liability company, as the Secured Party
(the “Secured Party”), with reference to that certain Note Purchase Agreement
(as amended, restated, modified or supplemented at any time or from time to
time, the “Note Purchase Agreement”) dated April 3, 2014, by and among Lender,
AS SEEN ON TV, INC., a Florida corporation (“ASTV”), INFUSION BRANDS, INC., a
Nevada corporation (“Infusion”), EDIETS.COM, INC., a Delaware corporation
(“eDiets”), TV GOODS HOLDING CORPORATION, a Florida corporation (“TV Goods”),
TRU HAIR, INC., a Florida corporation (“Tru Hair”), and RONCO FUNDING, LLC, a
Delaware limited liability company (“RFL” and collectively with ASTV, Infusion,
eDiets, TV Goods and Tru Hair, the “Borrower”).

W I T N E S S E T H :

WHEREAS, in connection with the Note Purchase Agreement, the Debtor has executed
and delivered a Security Agreement, dated as of April 3, 2014 (as amended,
restated, modified or supplemented at any time or from time to time, the
“Security Agreement”);

WHEREAS, pursuant to Section 5(d) of the Security Agreement, the Debtor is
required to execute and deliver this Agreement and to grant to the Secured Party
a continuing security interest in all of the Copyright Collateral (as defined
below) to secure all Obligations; and

WHEREAS, the Debtor has duly authorized the execution, delivery and performance
of this Agreement;

NOW, THEREFORE, for and in consideration of the sum of $10.00, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Debtor agrees, for the benefit of the Secured Party, as
follows:

Section 1.  Recitals.  The foregoing recitals are true and correct and are
incorporated herein by reference for all purposes.

Section 2.  Definitions.  Unless otherwise defined herein or the context
otherwise requires, terms used in this Agreement, including its preamble and
recitals, have the meanings provided (or incorporated by reference) in the
Security Agreement.

Section 3.  Grant of Security Interest.  For good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, to secure all of
the Obligations, the Debtor does hereby mortgage, pledge and hypothecate to the
Secured Party, and grant to the Secured Party a security interest in, for its
benefit and the benefit of the Secured Party, all of the





1







--------------------------------------------------------------------------------

following property (the “Copyright Collateral”), whether now owned or hereafter
acquired or existing by it, being all copyrights (including all copyrights for
semi-conductor chip product mask works) of the Debtor, whether statutory or
common law, registered or unregistered, now or hereafter in force throughout the
world including all of the Debtor’s right, title and interest in and to all
copyrights registered in the United States Copyright Office or anywhere else in
the world and also including the copyrights referred to in Item A of Schedule I
attached hereto, and all applications for registration thereof, whether pending
or in preparation, all copyright licenses, including each copyright license
referred to in Item B of Schedule I attached hereto, the right to sue for past,
present and future infringements of any thereof, all rights corresponding
thereto throughout the world, all extensions and renewals of any thereof and all
proceeds of the foregoing, including licenses, royalties, income, payments,
claims, damages and proceeds of suit.

Section 4.  Security Agreement.  This Agreement has been executed and delivered
by the Debtor for the purpose of registering the security interest of the
Secured Party in the Copyright Collateral with the United States Copyright
Office and corresponding offices in other countries of the world (subject to
Sections 3 and 5(d) of the Security Agreement).  The security interest granted
hereby has been granted as a supplement to, and not in limitation of, the
security interest granted to the Secured Party under the Security Agreement.
 The Security Agreement (and all rights and remedies of the Secured Party) shall
remain in full force and effect in accordance with its terms subject to Section
5 hereof.

Section 5.  Release of Security Interest.  Upon (i) the sale, transfer or other
disposition of any Copyright Collateral in accordance with the Note Purchase
Agreement or (ii) the indefeasible payment in full of the Obligations and the
termination of all obligations of the Secured Party to make advances or grant
other financial accommodations under the Note Purchase Agreement, the Secured
Party shall promptly upon the Debtor’s request and contemporaneously with any
refinancing of the Obligations, at the Debtor’s expense, execute and deliver to
the Debtor all instruments and other documents as may be necessary or proper to
release the lien on and security interest in the Copyright Collateral which has
been granted hereunder.

Section 6.  Acknowledgment.  The Debtor does hereby further acknowledge and
affirm that the rights and remedies of the Secured Party with respect to the
security interest in the Copyright Collateral granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which (including
the remedies provided for therein) are incorporated by reference herein as if
fully set forth herein.

Section 7.  Transaction Document, etc.  This Agreement is a Transaction Document
executed pursuant to the Note Purchase Agreement and shall (unless otherwise
expressly indicated herein) be construed, administered and applied in accordance
with the terms and provisions of the Note Purchase Agreement.

Section 8.  Counterparts.  This Agreement may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original
(whether such counterpart is originally executed or an electronic copy of an
original) and all of which shall constitute together but one and the same
agreement.  





2







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the day and year first above written.

 

Debtor:

 

 

[NAME OF DEBTOR]

 

 

 

 

 

 

 

By:

 

     

Name:

 

 

Title:

 

 

 

 

 

Secured Party:

 

 

 

 

MIG7 INFUSION, LLC

 

 

 

By:

 

     

Name:

Craig Mallitz

 

Title:

President























3





